TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00568-CV



                                       In re Alanna Walters


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


                Relator Alanna Walters filed her petition for writ of mandamus, asking the Court to

direct the trial court to vacate and withdraw its temporary orders and to dismiss real party in interest

Terry Guidry’s petition to modify parent-child relationship without prejudice. See Tex. R. App. P.

52.1. Having reviewed the petition, the record, the response, and the reply, we deny the petition for

writ of mandamus. See id. R. 52.8(a).



                                                __________________________________________
                                                Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Filed: September 16, 2016